1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed May 6, 2021. 

2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kenneth Han (reg. no. 75693) on July 8, 2021.

3.	Claims 1- 20 are allowed. 

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lerouge et al is cited for teaching SYSTEM AND METHOD FOR ANNOTATION-DRIVEN FUNCTION INLINING. Hazelwood et al is cited for teaching Adaptive Online Context-Sensitive Inlining.
. 
Examiner Amendment
The following claim(s) will only replace the corresponding numbered pending claim(s) in the Application. 
IN THE CLAIMS:
1.	(Currently Amended) A processor-implemented method for estimation of post-inlining transformation benefits, the method comprising:
	performing abstract interpretation on a program representation to find potential post-inlining transformations;
encoding the potential post-inlining transformations into a profitability metric by associating constraints under which a profit is determined to be realized, wherein a profitability of one of the potential post-inlining transformations is automatically  wherein the profitability metric uses a cache line size to weigh a benefit of eliminating static instructions and the profitability metric is computed by adding eliminated dynamic instructions to the eliminated static instructions divided by the cache line size;
scaling the profitability metric using a relative execution frequency of a program point to which the transformation applies to favor applying transformations in most frequently executed code paths;
generating method summaries to store the potential post-inlining transformations in the method summaries, wherein the method summaries include a method summary table with five columns, wherein each column of the method summary table represents potential transformation, bytecode offset, benefit, argument and return constraint;
creating a method summary map to match each method with each method summary, wherein the 
computing constraints for values of arguments passed to each callee method at each call site to associate the computed constraints from each call site with each method summary to determine the potential post-inlining transformations that are effective; and
aggregating the determined effective post-inlining transformations to the profitability metric for whole procedures. 

6.(Currently Amended) The method of claim 1, wherein the effective post-inlining transformations to a profitability metric for the whole procedures is aggregated with additional scaling to represent relative execution frequencies.

8.	(Currently Amended) A computer system for estimation of post-inlining transformation benefits, the computer system comprising:


	performing abstract interpretation on a program representation to find potential post-inlining transformations;
encoding the potential post-inlining transformations into a profitability metric by associating constraints under which a profit is determined to be realized, wherein a profitability of one of the potential post-inlining transformations is automatically calculated and a profitability score is generated for the calculated profitability of the post-inlining transformation using a single number representing a benefit likely to be provided by the potential post-inlining transformation wherein the profitability metric uses a cache line size to weigh a benefit of eliminating static instructions and the profitability metric is computed by adding eliminated dynamic instructions to the eliminated static instructions divided by the cache line size;
scaling the profitability metric using a relative execution frequency of a program point to which the transformation applies to favor applying transformations in most frequently executed code paths;
generating method summaries to store the potential post-inlining transformations in the method summaries, wherein the method summaries include a method summary table with five columns, wherein each column of the method summary table represents potential transformation, bytecode offset, benefit, argument and return constraint;
creating a method summary map to match each method with each method summary, wherein the 
computing constraints for values of arguments passed to each callee method at each call site to associate the computed constraints from each call site with each 
aggregating the determined effective post-inlining transformations to the profitability metric for whole procedures. 
. 
13.(Currently Amended) The computer system of claim 8, wherein the effective post-inlining transformations to a profitability metric for the whole procedures is aggregated with additional scaling to represent relative execution frequencies.

15.	(Currently Amended) A computer program product for estimation of post-inlining transformation benefits, the computer program product comprising:
one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more tangible storage media, the program instructions executable by a processor of a computer to perform a method, the method comprising:

performing abstract interpretation on a program representation to find potential post-inlining transformations;
encoding the potential post-inlining transformations into a profitability metric by associating constraints under which a profit is determined to be realized, wherein a profitability of one of the potential post-inlining transformations is automatically calculated and a profitability score is generated for the calculated profitability of the post-inlining transformation using a single number representing a benefit likely to be provided by the potential post-inlining transformation wherein the profitability metric uses a cache line size to weigh a benefit of eliminating static instructions and the profitability metric is computed by adding eliminated dynamic instructions to the eliminated static instructions divided by the cache line size;
scaling the profitability metric using a relative execution frequency of a program point to which the transformation applies to favor applying transformations in most frequently executed code paths;

creating a method summary map to match each method with each method summary, wherein the 
computing constraints for values of arguments passed to each callee method at each call site to associate the computed constraints from each call site with each method summary to determine the potential post-inlining transformations that are effective; and
aggregating the determined effective post-inlining transformations to the profitability metric for whole procedures. 

20.(Currently Amended) The computer program product of claim 15, wherein the effective post-inlining transformations to a profitability metric for the whole procedures is aggregated with additional scaling to represent relative execution frequencies. 

21. (Cancelled) 

22. (Cancelled) 

Reason for Allowance
5.	The prior art of record does not expressly teach or render obvious the claim features of 
“encoding the potential post-inlining transformations into a profitability metric by associating constraints under which a profit is determined to be realized, wherein a profitability of one of the potential post-inlining transformations is automatically calculated and a profitability score is generated for the calculated profitability of the post-inlining transformation using a single number representing a benefit likely to be provided by the potential post-inlining transformation wherein the profitability metric uses a cache line size to weigh a benefit of eliminating static instructions and the profitability metric is computed by adding eliminated dynamic instructions to the eliminated static instructions divided by the cache line size;
scaling the profitability metric using a relative execution frequency of a program point to which the transformation applies to favor applying transformations in most frequently executed code paths;
generating method summaries to store the potential post-inlining transformations in the method summaries, wherein the method summaries include a method summary table with five columns, wherein each column of the method summary table represents potential transformation, bytecode offset, benefit, argument and return constraint;
creating a method summary map to match each method with each method summary, wherein the 
computing constraints for values of arguments passed to each callee method at each call site to associate the computed constraints from each call site with each method summary to determine the potential post-inlining transformations that are effective;" 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“encoding the potential post-inlining transformations into a profitability metric by associating constraints under which a profit is determined to be realized, wherein a profitability of one of the potential post-inlining transformations is automatically calculated and a profitability score is generated for the calculated profitability of the post-inlining transformation using a single number representing a benefit likely to be provided by the potential post-inlining transformation wherein the profitability metric uses a cache line size to weigh a benefit of eliminating static instructions and the profitability metric is computed by adding eliminated dynamic instructions to the eliminated static instructions divided by the cache line size;
scaling the profitability metric using a relative execution frequency of a program point to which the transformation applies to favor applying transformations in most frequently executed code paths;

creating a method summary map to match each method with each method summary, wherein the 
computing constraints for values of arguments passed to each callee method at each call site to associate the computed constraints from each call site with each method summary to determine the potential post-inlining transformations that are effective;”
as recited in independent claim 8.
The prior art of record does not expressly teach or render obvious the claim features of 
“encoding the potential post-inlining transformations into a profitability metric by associating constraints under which a profit is determined to be realized, wherein a profitability of one of the potential post-inlining transformations is automatically calculated and a profitability score is generated for the calculated profitability of the post-inlining transformation using a single number representing a benefit likely to be provided by the potential post-inlining transformation wherein the profitability metric uses a cache line size to weigh a benefit of eliminating static instructions and the profitability metric is computed by adding eliminated dynamic instructions to the eliminated static instructions divided by the cache line size;
scaling the profitability metric using a relative execution frequency of a program point to which the transformation applies to favor applying transformations in most frequently executed code paths;
generating method summaries to store the potential post-inlining transformations in the method summaries, wherein the method summaries include a method summary table with five columns, wherein each column of the method summary table represents potential transformation, bytecode offset, benefit, argument and return constraint;
creating a method summary map to match each method with each method summary, wherein the 
computing constraints for values of arguments passed to each callee method at each call site to associate the computed constraints from each call site with each method summary to determine the potential post-inlining transformations that are effective;”
as recited in independent claim 15.

In addition, it is not believed to have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 8 or 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/S. Sough/SPE, Art Unit 2192